Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 16, 2019

The Court of Appeals hereby passes the following order:

A20A0104. CAMARON KIGHT v. STATE OF GEORGIA.

      Camaron Kight appeals to this Court from the trial court’s final order in this
habeas corpus action. The Supreme Court of Georgia, however, has appellate
jurisdiction over all cases involving habeas corpus. See Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (4). This appeal is therefore TRANSFERRED to the Supreme Court
of Georgia for disposition
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/16/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.